Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-13-00861-CV

                        IN THE INTEREST OF J.O., J.G., A.G., Children

                   From the 218th Judicial District Court, Atascosa County, Texas
                                 Trial Court No. 13-08-0786-CVA
                            Honorable Thomas F. Lee, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: February 5, 2014

DISMISSED

           Appellants Alfredo Leal and Elida Leal seek to appeal from an order granting the

Department of Family and Protective Services’s motion to strike their Original Petition for

Adoption of Children and in the Alternative Motion to Modify Parent Child Relationship signed

on November 7, 2013. The clerk’s record does not contain a signed final order or judgment, and

the trial court clerk has informed this court that no order or judgment has been filed in the case.

On December 23, 2013 we ordered appellants to show cause in writing within fifteen days why

this appeal should not be dismissed for lack of jurisdiction. Appellants did not respond. Absent

an appealable interlocutory order or final judgment in writing, this court has no jurisdiction over

this appeal. See Ogletree v. Matthews, 262 S.W.3d 316, 319 n.1 (Tex. 2007); Lehmann v. Har

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Northeast Indep. Sch. Dist. v. Aldridge, 400 S.W.2d
04-13-00861-CV


893, 895 (Tex. 1966). Accordingly, this appeal is dismissed for lack of jurisdiction. See TEX. R.

APP. P. 42.3(a).


                                                PER CURIAM




                                              -2-